     Case: 1:20-cv-00247 Document #: 4-2 Filed: 01/14/20 Page 1 of 4 PageID #:95




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DMSION

E-LINK TECHNOLOGY CO., LTD.,

                        Plaintiff,

 v.                                                   Case No. 1:20-cv-00247.
 SHENZHEN UNI-SUN ELECTRONICS CO.,
 LTD., and Unknown Persons and/or Entities
 doing business under Amazon Seller IDs
 ''FEISHAZO". "LEMONGREEN", AND
 ''JIANGKUN'',                                        Hon. John J. Tharp, Jr.

                         Defendants.




                         DECLARATION OF LIPINGZHI




I., �LIPINGZHI_, declare as follows:

1.      This declaration is based upon my personal knowledge of the facts stated herein or on the

business records that were made at the time or in the regular course of business. If called as a

witness, I .could and would testify to the statements made herein.

2.      I am the _O.M_ of E-LINK TECHNOLOGY CO., LTD., ("E-Link"). Founded in 2008,

E-Link is an company designs, manufactures and sells electric devices and toys, including but

not limited, two�wheeled self-balancing scooters, also known as hoverboards.

3.      Intellectual Property protection is key to E-link's market success. E-link is the owner of

at least six US registered trademarks, including: "HYPER 0000" (Registration Number

5267521)     .. !FANS   lFANSPACE.COM" (Registration Number 5578031),                  "A IWO"
                                                 I
Case: 1:20-cv-00247 Document #: 4-2 Filed: 01/14/20 Page 2 of 4 PageID #:96
Case: 1:20-cv-00247 Document #: 4-2 Filed: 01/14/20 Page 3 of 4 PageID #:97
Case: 1:20-cv-00247 Document #: 4-2 Filed: 01/14/20 Page 4 of 4 PageID #:98
